874 A.2d 1159 (2005)
Miriam LEGGETT, Individually and as Administratrix of the Estate of Micah G. Leggett and as parent and natural guardian of Zadok M. Leggett; John S. May, Administrator of the Estate of Jeffrey A. Leggett; Adam L. Snyder and Cory L. Snyder, by and through their parents and natural guardians, Gary L. Snyder and Dana G. Snyder; Gary L. Snyder and Dana G. Snyder, in their own right, High Industries, Inc. and High Safety Consulting Services, Ltd., Appellees
v.
NATIONAL UNION FIRE INSURANCE COMPANY OF PITTSBURGH, PA., Appellant.
Miriam Leggett, Individually and as Administratrix of the Estate of Micah G. Leggett and as parent and natural guardian of Zadok M. Leggett; John S. May, Administrator of the Estate of Jeffrey A. Leggett; Adam L. Snyder and Cory L. Snyder, by and through their parents and natural guardians, Gary L. Snyder and Dana G. Snyder; Gary L. Snyder and Dana G. Snyder, in their own right, High Industries, Inc. and High Safety Consulting Services, Ltd.
v.
National Union Fire Insurance Company of Pittsburgh, PA.
Miriam Leggett, Individually and as Administratrix of the Estate of Micah G. Leggett and as parent and natural guardian of Zadok M. Leggett; Adam L. Snyder and Cory L. Snyder, by and through their parents and natural guardians, Gary L. Snyder and Dana G. Snyder; Gary L. Snyder and Dana G. Snyder in their own right.
Supreme Court of Pennsylvania.
Argued May 16, 2005.
Decided June 8, 2005.
Kent Dixon Mikus, Esq., Lancaster, for Miriam Leggett, et al.
James H. Thomas, Esq., Lancaster, for Gary et al Snyder.
Eric Ashworth Fitzgerald, Esq., Charles W. Craven, Esq., Philadelphia, for National Union Fire Insurance Company of Pittsburgh.
*1160 John S. May, Esq., Lancaster, for Administrator of the Estate of Jeffrey A. Leggett, Deceased.
William A. Rubert, Esq., William J. Conroy, Esq., Wayne, for John May, Admin.; High Industries & High Safety.
James L. Beausoleil, Jr., Esq., Kent Dixon Mikus, Esq., Philadelphia, for Miriam Leggett, et al.
BEFORE: CAPPY, C.J., and CASTILLE, NIGRO, NEWMAN, SAYLOR, EAKIN and BAER, JJ.

ORDER
PER CURIAM.
The Order of the Superior Court is affirmed. Chalkey v. Roush, 569 Pa. 462, 805 A.2d 491 (2002).